745 N.W.2d 786 (2008)
HRT ENTERPRISES, Plaintiff-Appellant, and
Merkur Steel Supply, Inc., Merkur Technical Service, and Steel Associates, Inc., Plaintiffs,
v.
CITY OF DETROIT, Defendant-Appellee.
Docket No. 135100. COA No. 268285.
Supreme Court of Michigan.
March 24, 2008.
On order of the Court, the application for leave to appeal the July 24, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.